COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00116-CV


IN THE INTEREST OF A.E., Z.E.,
AND E.E., CHILDREN



                                     ------------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                     TRIAL COURT NO. CV16-00599

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      We have considered Appellant’s verified motion to withdraw her notice of

appeal from the trial court’s order terminating her parent-child relationships with

children A.E., Z.E., and E.E. The motion specifically states, “After thoughtful

consideration, Appellant decided it was in the children’s best interest to abandon

the appeal.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DELIVERED: June 14, 2018




                             2